     Case: 1:17-cv-05957 Document #: 76 Filed: 07/12/19 Page 1 of 2 PageID #:287




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Flava Works, Inc.,                             )
                                               )
        Plaintiff,                             )       Case No. 17-cv- 5957
                                               )
v.                                             )
                                               )
Marc Juris                                     )
                                               )
        Defendant.                             )


     MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO DEFENDANTS
                          MOTION TO QUASH

                NOW COMES SHAMBEE LAW OFFICE, LTD. (hereinafter referred to as

“SLOL”), by and through the undersigned counsel, and pursuant to the applicable Federal Rule

of Civil Procedure 6(b), respectfully requests this Honorable Court to enter an Order granting it

an extension to file its Response to the Defendants’ Motion to Quash, and in support thereof

states as following:

     1. The Plaintiff, and the undersigned’s former client, filed a motion to quash an attorney lien

        on or about June 24, 2019.

     2. This motion is predicated on a lien filed by the undersigned on or about March 12, 2019

        for the instant matter in which the undersigned secured a settlement for its former client,

        the Plaintiff in this matter, after settlement was secure, the Plaintiff terminated the

        undersigned before the terms of the settlement were to be enforced.

     3. The undersigned, in preparing the response, and being the one that negotiated the terms

        of the settlement, believed that before filing the response, a motion to seal should be file
    Case: 1:17-cv-05957 Document #: 76 Filed: 07/12/19 Page 2 of 2 PageID #:287




       prior to filing the response to protect the integrity of the settlement agreement, which is

       being filed instanter with the instant motion.

   4. As such, the undersign request that additional time be granted to file the response to the

       Motion to Quash until such time the court has time to determine if the response should be

       filed under seal.

   5. This motion is not filed to cause delay and the undersign is ready to have all documents

       filed as soon as a determination has been made by the court on the best course of action.

   6. The undersign only wishes to protect all parties involved as well as the integrity of the

       Settlement Agreement.



       WHEREFORE, Shambee Law Office, Ltd., respectfully requests that this Honorable

Court enters an Order stating that:

             A. Plaintiff is granted additional time, until the court has made a determination as

                 to whether the response should be filed under seal; and

             B. Any further relief as this Court deems just and proper.




                                                        Respectfully submitted,

                                                        By:     s/Juneitha Shambee, Esq.
                                                                Juneitha Shambee, Esq
                                                        Shambee Law Office, Ltd.
                                                        701 Main Street, Ste. 200A
                                                        Evanston, IL. 60202
                                                        Phone: (773) 741-3602
                                                        Fax: (773) 945-6365
                                                        juneitha@shambeelaw.com
                                                        Attorney No.: 6308145
